Case 1:19-cv-09885-AJN-KHP Document 40 Filed 09/08/20 Page 1 of 5




                                                                    09/08/2020
Case 1:19-cv-09885-AJN-KHP Document 40 Filed 09/08/20 Page 2 of 5
Case 1:19-cv-09885-AJN-KHP Document 40 Filed 09/08/20 Page 3 of 5
Case 1:19-cv-09885-AJN-KHP Document 40 Filed 09/08/20 Page 4 of 5
Case 1:19-cv-09885-AJN-KHP Document 40 Filed 09/08/20 Page 5 of 5




                                                       9/8/20




    09/08/2020
